DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	This Office Action is in response to the application filed on 4/9/2021.  Claims 1-62 were canceled. Claims 63 – 78 are pending in the application. 

Claim Analysis
3. 	Summary of Claim 63:
A melt processing method of manufacturing a hollow glass microsphere and polymer composite from a mixture, said method comprising: 
(a) pre-treating a hollow glass microsphere with an effective composite forming amount of an interfacial modifier coating, wherein the hollow glass microsphere has a particle size of at least about 5 microns; 
(b) combining a thermoplastic polymer phase with about 30 to 95 volume% of a pre-treated interfacial modifier coated hollow glass microsphere, in an amount that can substantially occupy excluded volume of a hollow glass microsphere particle distribution in the composite; and
 (c) melt process compounding the mixture to form the composite comprising the pre-treated hollow glass microspheres within the polymer phase; 
wherein the hollow glass microsphere exhibits a circularity greater than 13 and an aspect ratio less than 1:3; and wherein the interfacial modifier coating allows for greater freedom of movement between the pre-treated hollow glass microspheres within the polymer phase compared to the same composite without the exterior coating on the hollow glass microspheres, when measured under the same conditions.

Claim Objections
4.	Claim 77 is objected to because of the following informalities: the claim is missing a period “.” at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 63-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 63 recites “the exterior coating” in the second to last line. There is insufficient antecedent basis for this limitation in the claim. The claim is indefinite and is thereby rejected. For purposes of examination, “the exterior coating” will be interpreted as “the interfacial modifier coating”. 
	Additionally, Claim 63 recites “(b) combining a thermoplastic polymer phase with about 30 to 95 volume% of a pre-treated interfacial modifier coated hollow glass microsphere.” However, step (a) has already established antecedent basis for the pre-treated interfacial modifier coated hollow glass microsphere. And as such, the language “a” in step (b) causes confusion because it is unclear whether there is another pre-treated interfacial modifier coated hollow glass microsphere being introduced in step (b) different from the pre-treated interfacial modifier coated hollow glass microsphere of step (a). The claim is indefinite and is thereby rejected. For purposes of examination, claim 63 is interpreted as reciting “(b) combining a thermoplastic polymer phase with about 30 to 95 volume% of the pre-treated interfacial modifier coated hollow glass microsphere”.  Claims 64-78 are rejected as being dependent on a rejected base claim.
	Claim 63 recites “(b) combining a thermoplastic polymer phase”. However, Claim 63 step (c), Claim 63 in the second to last line, claim 64, claim 66, claim 70, claim 74, and claim 75 all recite “the polymer phase”. There is insufficient antecedent basis for these limitations in the claims. The claims are indefinite and thereby rejected. For purposes of examination, the recitation “the polymer phase” will be interpreted as “the thermoplastic polymer phase”. Additionally, Claim 70 recites “wherein the polymer phase comprises”….”a thermoset polymer”. However, claim 70 depends from claim 63, wherein claim 63 requires a thermoplastic polymer phase. For purposes of examination, only the thermoplastic polymers of claim 70 will be considered.
	Claims 73-78 recite “the composite formulation”. There is insufficient antecedent basis for this limitation in the claims. The claims are indefinite and are thereby rejected. For purposes of examination, the claims will be interpreted as “the composite”.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 73 depends from claim 63. Claim 63 recites “a hollow glass microsphere” in line 1. As such, the microsphere is already required to be a hollow glass microsphere. Therefore, claim 73 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 63-67 and 69-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delanaye, et al. (US PG Pub 2007/0299160 A1) in view of Wang et al. (US Patent 6,838,536 B2).
	Regarding claims 63, 73 and 78, Delanaye et al. teach a method of making thermoplastic olefin compositions comprising hollow microspherical fillers (Abstract, claim 11), wherein the hollow microspherical fillers are glass (claim 19) thereby reading on the hollow glass microsphere, wherein the hollow glass microsphere has been treated for bonding to the polyolefin thermoplastic (claim 20) thereby reading on the step of (a) pre-treating a hollow glass microsphere with an effective composite forming amount of an interfacial modifier, wherein the hollow glass microsphere has an average size of 50 microns ([0027], Examples) thereby reading on the claimed range of at least about 5 microns as required by the instant claim and the particle size of about 5 to 300 microns as required by instant claim 78, wherein sample compositions are prepared by introducing glass beads into molten thermoplastic vulcanizates under melt processing conditions ([0027], Examples) thereby reading on step (b) and (c) as required by the instant claim, wherein the glass bead content is from about 10 to about 45 weight percent of the total composition weight [0008], wherein in a preferred embodiment the glass bead content is 30 wt% (Example 7, Table 1) thereby reading on the claimed range of 30 to 95 volume% as required by the instant claim. 
Delanaye et al. are silent regarding the interfacial modifier allowing for a greater freedom of movement between the pre-treated hollow glass microspheres within the polymer phase compared to the same composite without the exterior coating on the hollow glass microspheres, when measured under the same conditions. Delanaye et al. are further silent on the circularity/aspect ratio.
Wang et al. teach composite compositions comprising resins and a coupling agent for modification of the surface of particles (claim 1) wherein neopentyl (diallyl)oxy triacryl zirconate is a coupling agent (Example 2). Wang et al. offer the motivation of using the neopentyl (diallyl)oxy triacryl zirconate as a coupling agent due to its ability to provide surface modification for better compatibility between inorganic and organic phases (Example 2, col. 6 line 25). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the neopentyl (diallyl)oxy triacryl zirconate as a coupling agent in the thermoplastic olefin composition of Delanaye et al., thereby arriving at the claimed invention.
Regarding the greater freedom of movement between the pre-treated hollow glass microsphere within the polymer phase, the neopentyl (diallyl)oxy triacryl zirconate is the same type of coupling agents as disclosed in the instant specification (pg. 27). Therefore, it is expected that the particles of Delanaye et al. with the interfacial modifier of Wang et al. will have the same freedom of movement between the pre-treated hollow glass microsphere within the polymer phase as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. The composition and the method taught by Delanaye et al. in view of Wang et al. are substantially identical to the method as required by the instant claim. Therefore, the interfacial modifier coating of Delanaye et al. in view of Wang et al. is expected to allow for a greater freedom of movement between the pre-treated hollow glass microspheres within the polymer phase compared to the same composite without the exterior coating on the hollow glass microspheres, when measured under the same conditions as required by the instant claim.
Regarding the circularity and the aspect ratio of the hollow glass microspheres, the circularity and aspect ratio are physical properties of the hollow glass microspheres. The instant specification states that hollow glass bubbles have a circularity of 4π to 50 with an aspect ratio of 10 (p. 10-11 of the instant specification). As such, the hollow glass microspheres of Delanaye et al. are expected to have the same aspect ratio and circularity as required by the instant claim.
Regarding claim 64, Delanaye et al. teach the glass bead content is from about 10 to about 45 weight percent of the total composition weight [0008] thereby reading on the claimed range of from 40 to 70 volume% as required by the instant claim.
Regarding claim 65, Delanaye et al. are silent regarding the amount of the interfacial modifier in the composite.
Delanaye et al. teach the glass beads are treated with functionalized polyolefin thermoplastics in order to increase the bonding of the thermoplastics with the glass beads [0024]. Therefore, amount of the interfacial modifier (the surface treatment of the glass bead) will affect the resulting bonding of the glass bead with the thermoplastics. Therefore, the amounts of the interfacial modifier can be optimized to reach the desired bonding via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the interfacial modifier for the intended application via a routine optimization, thereby obtaining the present invention. 	
	Regarding claim 66, Delanaye et al. teach the density of the thermoplastic resin is from 0.85 to 0.91 g/cm3 [0014] thereby reading on the claimed range of about 0.86 gm-cm-3.
	Regarding claim 67, Delanaye et al. teach the density of the composite is ranging from 0.56 to 0.96 g/cm3 (Table 1) thereby reading on the claimed range of about 0.4 to 5 gm-cm-3.
	Regarding claim 69, Delanaye et al. teach the melt processing comprises extruding (claim 11, Abstract).
Regarding claim 70, Delanaye et al. teach polyolefin (claim 20) and rubber (claim 21) thereby reading on polyolefin and synthetic rubber as required by the instant claim.
Regarding claims 71 and 72, Delanaye et al. teach after discharge from the mixer, the blend containing vulcanizated rubber and thermoplastic can be injection-molded and pelletized or processed by any other desirable technique; Delanaye et al. further teach any conventional molding or shaping conditions for thermoplastics thereby reading on the injection molding and compressing molding as required by the instant claims ([0017], [0022]).  
Regarding claims 74-77, Delanaye et al. teach the composite has a tensile strength ranging from 3.1 and 5.1, respectively (Table 1) thereby reading on the claimed range of tensile strength in claim 77 of at least 0.2MPa.
Delanaye et al. in view of Wang et al. are silent regarding the tensile strength of the composite in comparison with the polymer phase, the tensile elongation of the composite in comparison with the polymer phase and the thermoplastic shear.
However, the tensile strength, the tensile elongation and the thermoplastic shear are physical properties that are functions of the composite. Delanaye et al. in view of Wang et al. teach the same composite comprising the thermoplastic polymer and the hollow glass microsphere as set forth in the rejection above. Therefore, it is expected that the composite of Delanaye et al. in view of Wang et al. will have the same tensile strength, tensile elongation and thermoplastic shear as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. The composition and the method taught by Delanaye et al. in view of Wang et al. are substantially identical to the method as required by the instant claim. Therefore, the composite of Delanaye et al. in view of Wang et al. is expected to have the same physical properties as required by the instant claims.

11.	Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delanaye, et al. (US PG Pub 2007/0299160 A1) in view of Wang et al. (US Patent 6,838,536 B2) as applied to claims 63-67 and 69-78 above, and further in view of Cernohous et al. (US PG Pub 2010/0331458 A1).
Regarding claim 68, Delanaye et al. in view of Wang et al. teach the method of claim 63 as set forth above and incorporated herein by reference. Delanaye et al. teach additional particulate fillers such as carbon black and fibers such as wood cellulose fibers [0023].
	Delanaye et al. in view of Wang et al. are silent regarding the aspect ratio of the fiber and the particle size of the particulate filler.
	Cernohous et al. teach compositions and method for producing polymeric composites containing reinforcing additives (Abstract), wherein the reinforcing additive is a fiber having an aspect ratio of at least 10:1 (claim 2). Cernohous et al. offer the motivation of using a fiber with this particular aspect ratio due to its ability to impart specific physical characteristics [0017] along with other additives [0018]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the fiber having an aspect ratio of at least 10 as disclosed by Cernohous et al. in the method of Delanaye et al. in view of Wang et al., thereby arriving at the claimed invention.


12.	Claims 63-65, 67, 69-70, 73-78 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US PG Pub 2009/0255613 A1) in view of Wang et al. (US Patent 6,838,536 B2).
Regarding claims 63, 64, 73 and 78, Zhang et al. teach methods of compounding an intermediate rubber layer with a hollow glass microsphere (Abstract, [0019], [0079]), wherein the glass microspheres are modified with silane ([0034], [0065]) thereby reading on the step (a) pre-treating a hollow glass microsphere with an effective composite forming amount of an interfacial modifier coating, wherein the glass microsphere has an average outer diameter in the range of from about 10 to about 50 microns [0030] thereby reading on the “particle size of at least about 5 microns” as required by the instant claim 63 and the particle size of about 5 to 300 microns as required by instant claim 78, wherein the rubber composition is compounded by methods known in the rubber compounding art, such as mixing the rubbers with the additive materials [0079] thereby reading on the step (b) as required by the instant claim, wherein the microspheres are present in an amount of about 5 to about 50 phr [0033], wherein in a preferred embodiment the microspheres are present in an amount of 30 parts (Table 1) thereby reading on the claimed range of about 30 to 95 volume% with sufficient specificity and the about 40 to 70 volume% as required by the instant claim 64, wherein the mixing steps occurs at about 170 °C (Table 1) thereby reading on the melt processing as required by step (c) as required by the instant claim.   
Zhang et al. are silent regarding the interfacial modifier allowing for a greater freedom of movement between the pre-treated hollow glass microspheres within the polymer phase compared to the same composite without the exterior coating on the hollow glass microspheres, when measured under the same conditions.
Wang et al. teach composite compositions comprising resins and a coupling agent for modification of the surface of particles (claim 1) wherein neopentyl (diallyl)oxy triacryl zirconate is a functional equivalent to silane coupling agents (Example 2) as disclosed by Zhang et al. Case law has held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the neopentyl (diallyl)oxy triacryl zirconate as the interfacial modifier in the composite of Zhang et al., thereby arriving at the claimed invention.
Regarding the greater freedom of movement between the pre-treated hollow glass microsphere within the polymer phase, the neopentyl (diallyl)oxy triacryl zirconate is the same type of coupling agents as disclosed in the instant specification (pg. 27). Therefore, it is expected that the particles of Zhang et al. with the interfacial modifier of Wang et al. will have the same freedom of movement between the pre-treated hollow glass microsphere within the polymer phase as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. The composition and the method taught by Zhang et al. in view of Wang et al. are substantially identical to the method as required by the instant claim. Therefore, the interfacial modifier coating of Zhang et al. in view of Wang et al. is expected to allow for a greater freedom of movement between the pre-treated hollow glass microspheres within the polymer phase compared to the same composite without the exterior coating on the hollow glass microspheres, when measured under the same conditions as required by the instant claim.
Regarding claim 65, Zhang et al. teach the amount of coupling agent (which corresponds to the interfacial modifier) is in the amount of 1.8 parts (Table 1) thereby reading on the claimed ranges of 0.02 to 3 wt% as required by the instant claim. 
Regarding claim 67, Zhang et al. teach the density of the rubber composition is from 0.95 to 1.07 g/cc (Table 2) thereby reading the claimed range of 0.4 to 5 gm-cm-3 as required by the instant claim.
Regarding claim 69, Zhang et al. teach the forming of a tire component is done by extrusion of a rubber composition [0077] thereby reading on extruding as required by the instant claim.
Regarding claim 70, Zhang et al. teach the polymer phase is rubber (Table 1).
Regarding claims 74-77, Zhang et al. teach the composite has a tensile strength ranging from 7.1 to 12.1 MPa (Table 2) thereby reading on the claimed range of tensile strength in claim 77 of at least 0.2MPa.
Zhang et al. in view of Wang et al. are silent regarding the tensile strength of the composite in comparison with the polymer phase, the tensile elongation of the composite in comparison with the polymer phase and the thermoplastic shear.
However, the tensile strength, the tensile elongation and the thermoplastic shear are physical properties that are functions of the composite. Zhang et al. in view of Wang et al. teach the same composite comprising the thermoplastic polymer and the hollow glass microsphere as set forth in the rejection above. Therefore, it is expected that the composite of Zhang et al. in view of Wang et al. will have the same tensile strength, tensile elongation and thermoplastic shear as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. The composition and the method taught by Zhang et al. in view of Wang et al. are substantially identical to the method as required by the instant claim. Therefore, the composite of Zhang et al. in view of Wang et al. is expected to have the same physical properties as required by the instant claims.

Double Patenting
13.	Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,508,187. Although the claims at issue are not identical, they are not patentably distinct from each other because the glass microsphere of the patented claim 5 overlaps in scope with the glass microsphere of the instant claim 63.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763